NOT FOR PUBLICATION

                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE

                                     :      CIV. NO. 19-15601 (RMB-AMD)
CRAIG ANTHONY JORDAN,                :
                                     :
                  Plaintiff          :
                                     :
      v.                             :              OPINION
                                     :
COMMISSIONER OF THE NEW              :
JERSEY DEP’T OF CORR.,               :
                                     :
                  Defendant          :
                                     :

BUMB, DISTRICT JUDGE

      Plaintiff    Craig   Anthony       Jordan    (“Plaintiff”),    previously

granted in forma pauperis status, now brings an Amended Complaint

against the Commissioner of the New Jersey Dep’t of Corrections.

(Am. Compl., ECF No. 7.) Plaintiff has also filed a motion for

appointment of pro bono counsel. (Mot. to Appoint Counsel, ECF No.

8.)

      When a prisoner is permitted to proceed without prepayment of

the filing fee or when the prisoner pays the filing fee for a civil

action     regarding   prison   conditions        and   seeks   redress   from   a

governmental entity, officer or employee of a governmental entity,

28 U.S.C. §§ 1915(e)(2)(B); 1915A(b) and 42 U.S.C. § 1997e(c)(1)

require courts to review the complaint and sua sponte dismiss any

claims that are (1) frivolous or malicious; (2) fail to state a
claim on which relief may be granted; or (3) seek monetary relief

against a defendant who is immune from such relief. For the reasons

discussed below, the Court dismisses the Amended Complaint with

prejudice for failure to state a claim.

I.   Sua Sponte Dismissal

     Courts must liberally construe pleadings that are filed pro

se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,

however   inartfully   pleaded,   must   be   held   to   ‘less   stringent

standards   than   formal   pleadings    drafted     by   lawyers.’”   Id.

(internal quotation marks omitted). “Court personnel reviewing pro

se pleadings are charged with the responsibility of deciphering

why the submission was filed, what the litigant is seeking, and

what claims she may be making.” See Higgs v. Atty. Gen. of the

U.S., 655 F.3d 333, 339-40 (3d Cir. 2011) (quoting Jonathan D.

Rosenbloom, Exploring Methods to Improve Management and Fairness

in Pro Se Cases: A Study of the Pro Se Docket in the Southern

District of New York, 30 Fordham Urb. L.J. 305, 308 (2002)).

     A pleading must contain a “short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,
                                   2
556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556.) Legal

conclusions, together with threadbare recitals of the elements of

a cause of action, do not suffice to state a claim. Id.

      Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at

679. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. If

a complaint can be remedied by an amendment, a district court may

not dismiss the complaint with prejudice, but must permit the

amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).

II.   DISCUSSION

      A.   The Amended Complaint

      Plaintiff alleges the following facts in support of his

Amended Complaint. Plaintiff was transported from county jail to

state prison based on a parole violation. (Am. Compl., ECF No. 7.)

During the transport, his hands and feet were shackled and he was



                                   3
not provided with a seat belt. (Am. Compl., ECF No. 7.) When the

bus hit a pothole, he was injured. (Compl., ECF No. 1.)

     B.   Section 1983 Claims

     A plaintiff may assert a cause of action under 42 U.S.C. §

1983 for violations of his constitutional rights. Section 1983

provides, in relevant part:

          Every person who, under color of any statute,
          ordinance, regulation, custom, or usage, of
          any State or Territory ... subjects, or causes
          to be subjected, any citizen of the United
          States or other person within the jurisdiction
          thereof to the deprivation of any rights,
          privileges, or immunities secured by the
          Constitution and laws, shall be liable to the
          party injured in an action at law, suit in
          equity, or other proper proceeding for
          redress....

     To state a claim for relief under § 1983, a plaintiff must

allege the violation of a right secured by the Constitution or

laws of the United States, and that the constitutional deprivation

was caused by a person acting under color of state law. West v.

Atkins, 487 U.S. 42, 48 (1998); Malleus v. George, 641 F.3d 560,

563 (3d Cir. 2011).

     The Due Process Clause of the Fourteenth Amendment is violated

when a pretrial detainee is subjected to punishment that is not

reasonably related to a legitimate governmental objective. Hubbard

v. Taylor, 538 F.3d 229, 236 (3d Cir. 2008). Under the Eighth

Amendment, “a prison official may be held liable . . . for denying
                                4
humane conditions of confinement only if he knows that inmates

face a substantial risk of serious harm and disregards that risk

by failing to take reasonable measures to abate it.” Farmer v.

Brennan, 511 U.S. 825, 847 (1994).

     Plaintiff asserts his claim, as a person accused of a parole

violation, under the Fourteenth Amendment. It appears, however,

that Plaintiff was found to have violated his parole as he was

transported to prison, making him a convicted prisoner whose claims

fall under the Eighth Amendment. In any event, Plaintiff’s claim

fails under either standard.

     “[T]he failure of prison officials to provide inmates with

seatbelts does not, without more, violate the Eighth or Fourteenth

Amendments.” Jabbar v. Fischer, 683 F.3d 54, 58 (2d Cir. 2012)

(citing Spencer v. Knapheide Truck Equipment Co., 183 F.3d 902,

907 (8th Cir. 1999) (finding legitimate penological interest in

using transportation without seat belts because seat belts can be

used to harm self or others) and Smith v. Sec'y For Dep't of Corr.,

252 F. App'x 301, 304 (11th Cir. 2007) (riding in a van without

seat belts does not pose such a substantial risk to safety that

that modern society would find intolerable.))

     Plaintiff also asserts the failure to provide him with a seat

belt violates the Equal Protection Clause because the general

population (non-detainees or prisoners) has access to seat belts.
                                 5
The Equal Protection Clause of the Fourteenth Amendment generally

directs that all similarly situated people are treated equally.

City of Cleburne Tex. v. Cleburne Living Center, 473 U.S. 432, 439

(1985). “If no fundamental rights or suspect categories are at

issue, ‘[t]he general rule is that legislation is presumed to be

valid and will be sustained if the classification drawn by the

statute is rationally related to a legitimate state interest.’”

Id. at 440 (quoting St. John's United Church of Christ v. City of

Chicago, 502 F.3d 616, 637–38 (7th Cir. 2007).

     Because prisoners are not a suspect class, they may be treated

differently   than    others   for    reasons      rationally   related        to   a

legitimate state interest. Williams v. Sec. Pennsylvania Dep’t of

Corr., 566 F. App’x 113, 116 (3d Cir. 2014); see Frontiero v.

Richardson, 411 U.S. 677, 682-88 (1973) (defining constitutionally

suspect   class).    Because   a    seat    belt   could   be   used    to     break

handcuffs or otherwise be used as a weapon, there is a legitimate

state interest in transporting pretrial detainees and prisoners in

a   vehicle   without   seat       belts.    See   Reynolds     v.     U.S.,     No.

4:04cv95/RV/EMT, 2006 WL 5400338, at *3 (N.D. Fla. Jan 30, 2006)

(describing   safety    risk   seat        belts   posed   to   U.S.     Marshals

transporting prisoners). Therefore, Plaintiff’s Equal Protection

Claim also fails.



                                       6
III. CONCLUSION

     For the reasons discussed above, the Court will dismiss the

Amended Complaint with prejudice.



An appropriate order follows.



DATE:   January 31, 2020            s/Renée Marie Bumb
                                    RENÉE MARIE BUMB
                                    United States District Judge




                                7
